Citation Nr: 1119152	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-11 000A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1986 to October 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which initially denied the Veteran's petition to reopen his claim for service connection for migraine headaches.  Later, in its March 2009 statement of the case (SOC), however, the RO reopened this claim on the basis of new and material evidence, but still denied the claim for service connection on its underlying merits.  The Board nonetheless is required to also make this initial determination because it affects the Board's jurisdiction to adjudicate the underlying merits of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).

As support for her claim, the Veteran testified at a hearing in Washington, DC, in March 2011 before the undersigned Veterans Law Judge of the Board (Central Office (CO) hearing).  During the hearing the Veteran submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

After reopening this claim for migraine headaches on the basis of new and material evidence, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development before readjudicating this claim on its underlying merits.


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision was the last final and binding decision denying service connection for migraine headaches.  That decision denied this claim on the basis that the Veteran's migraines existed prior to her military service and were not aggravated during or by her service beyond their natural progression.

2.  Additional evidence received since that July 1996 decision, however, is not cumulative or redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.  In particular, there is now competent and presumed credible evidence indicating she has experienced continuous headaches since service, which in turn relates here headaches back to her service to suggest they were either directly incurred in service or, even if pre-existing her service, may have been made chronically worse by her service.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection for migraine headaches is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Here, since the Board is reopening the claim, regardless, there is no need to discuss whether the Veteran has received sufficient VCAA notice, especially concerning petitions to reopen previously denied, unappealed, claims, as articulated in Kent v. Nicholson, 20 Vet. App. 1 (2006) (wherein the Court held that this notice not only includes apprising the Veteran of the type of evidence and information needed to establish her entitlement to service connection, including of her and VA's respective responsibilities in obtaining this supporting evidence, but also apprising her of the specific reasons her claim was previously denied so she will have the opportunity to submit evidence addressing these shortcomings).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Even if, for the sake of argument, she has not received this required notice, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be prejudicial).  The Board is reopening her claim irrespective of any Kent notice deficiency.


And the Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claim for service connection, pending completion of the additional development of this claim on remand.

II.  Analysis-Petition to Reopen the Claim for Service Connection for Migraine Headaches

An earlier July 1996 rating decision considered and denied this claim for service connection for migraine headaches.  The RO notified the Veteran of that decision and apprised her of her procedural and appellate rights, but she did not appeal.  Therefore, that decision became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

That decision is the last final and binding denial of this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only review for newness and materiality the evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, regardless of the specific basis of that denial).  If there is new and material evidence during the years since, the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

As mentioned, the Board has jurisdictional responsibility to first determine whether there is new and material evidence since that prior decision to reopen the claim because this initial determination affects the Board's jurisdiction to adjudicate the underlying merits of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

If, on the other hand, there is new and material evidence, the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  


Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The final and binding July 1996 rating decision denied this claim on the basis that the Veteran's migraines existed prior to her military service and were not aggravated during or by her service beyond their natural progression.  The evidence of record at the time of that earlier decision consisted of service treatment records (STRs) and a May 1996 VA examination report.

Since that decision, however, there is additional evidence in the form of VA outpatient treatment records, an April 2009 VA compensation examination and opinion report, medical literature, personal statements and her hearing testimony.  Importantly, during her March 2011 hearing, she disputed the notion that she had migraines prior to her military service, so maintained that her claim instead should have been considered under the alternative premises that her headaches were either directly incurred in service (i.e., started during her service) or are proximately due to, the result of, or aggravated by (so secondary to) her service-connected psychiatric disorder (which has been variously diagnosed as bipolar disorder, dysthymic disorder, and major depressive disorder).  See the transcript of her March 2011 hearing testimony at page 11.  Importantly, these new etiological theories do not, in and of themselves, constitute new claims.  In Ashford v. Brown, 10 Vet. App. 120 (1997), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that when, as here, a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of her disease than that which was previously addressed in an earlier final denial, the new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008), aff'd on other grounds in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability).

In any event, the many additional VA and private treatment records, especially when considered with the prior body of evidence in the STRs and May 1996 VA examination report, serve to document a long history of migraine headaches - going back for many years.  Significantly, the Veteran's uncontradicted hearing testimony under oath attests to this history of migraines dating back to her military service, and she clarified that, prior to service, although she had headaches, they were not migraines.  See hearing transcript, at 8.  So there is now evidence in the file suggesting the onset of her migraines occurred during her military service, rather than prior to it.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

In its prior adjudication of the claim in July 1996, the RO did not consider this direct-incurrence theory of service connection, let alone the possibility that the Veteran has experienced continuous headaches (continuity of symptomatology) since service as an alternative means of etiologically linking her current headaches back to her service.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  And even if one still assumes she had migraines prior to beginning her military service, the suggestion that she has experienced them rather continuously since service leaves open the possibility that they were made chronically worse (i.e., aggravated) during or by her service beyond their natural progression.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

And the credibility of this additional evidence is presumed, albeit just for the limited purpose of determining whether this additional evidence is new and material to the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption does not apply when making a determination as to the ultimate credibility and weight of this evidence as it relates to the merits of the claim.  Essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Board realizes the evidence is against the Veteran's contention of secondary service connection.  See 38 C.F.R. § 3.310(a) and (b) (2010) (Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).  The April 2009 VA examiner specifically discounted this notion that the Veteran's migraines have been caused or aggravated by her service-connected psychiatric disorder.

But this determination would not be grounds for not reopening the claim, only evidence to be considered when readjudicating the claim on its underlying merits - that is, when weighing or assessing the probative value of the evidence for and against the claim, no matter the theory of service connection (i.e., aggravation, direct incurrence, or secondary basis).  To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating her claim, to reopen her claim.  There is no additional requirement that this evidence also be sufficient to grant the underlying claim for service connection, which is a higher burden of evidentiary proof.  See Hodge, 155 F.3d at 1363.  See also Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (The Veterans Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.").  

See, too, Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for migraine headaches is granted, subject to the further development of this claim on remand.


REMAND

The exact nature and etiology of the Veteran's migraine headaches remains unclear, such that another VA compensation examination and opinion are needed to assist in making this important determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The April 2009 VA examiner, as mentioned, specifically discounted the notion that the Veteran's migraines were caused or have been chronically aggravated by her service-connected psychiatric disorder.  So, according to this opinion, secondary service connection is not warranted.  See again 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (indicating competent medical nexus evidence is required to associate a secondary condition with a service-connected disability).  

On the other hand, there is no competent medical nexus opinion of record to assist in determining whether the Veteran's migraines originated during her service, as opposed to before, which was the basis of the prior denial of her claim.  So additional medical comment is needed concerning whether her headaches are directly attributable to her military service (i.e., were directly incurred in service).  This additional medical comment is especially needed considering she has the required current diagnosis of migraines, indications of continuous migraines since service, and several diagnoses of migraines during her service.  See her STRs dated January 31, 1989, February 1, 1989, and October 8, 1991.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's migraine headaches.  She is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical and other history.

Based on the results of a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's migraines originated during her military service from August 1986 to October 1995, as opposed to prior to her service, as the RO has up to now concluded.

In making this important determination, the examiner must remain mindful of the fact that the Veteran is competent to report experiencing headache pain during and since service, even rather continuously, as this requires only her personal knowledge, not medical expertise, as it comes to her through her senses.  And in determining whether any current migraine headaches were incurred in service, the examiner must specifically address the Veteran's lay assertions and testimony regarding having first experienced this alleged headache pain during her military service, as opposed to before her service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  

Consider also that the mere absence of documented treatment for migraines during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these headaches, as she is alleging, since service, although this is evidence to be considered in making this ultimate determination.  See again Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

The Board ultimately will have the responsibility of assessing the probative value of the Veteran's lay testimony concerning this, that is, both the competency and credibility of her lay testimony.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  So the Board eventually will have to make this factual finding based on consideration of all the pertinent evidence in the file, medical and other, having a bearing on this issue of causation.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

2.  Then readjudicate this claim on its underlying merits in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her a supplemental statement of the case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


